DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim Objections
Claims 1, 8, and 15 are objected to because of the following informalities:  The claims recite “that that” in both limitations “determining a first subset…” and “determining a second subset…”.  Examiner believes these were a mistake. Appropriate correction is required.

Response to Amendment
This communication is responsive to the applicant’s amendment dated 09/10/2021.  The applicant(s) amended claims 1, 8, and 15.

Response to Arguments
Applicant's arguments filed 09/10/2021 have been fully considered but they are not persuasive. 


Considering the prior art as a whole, Chao teaches a set of text items posted to an online service that have been accessed by a user through use of the online service (par. 0022; ‘For example, a computing device that includes an automated assistant interface can also host an email application that includes emails written in a particular language. The automated assistant can acknowledge the particular language (e.g., French) and confirm that the user would prefer to interact with the automated assistant using that particular language when operating the computing device, the application, and/or any other device or module that can be associated with the automated assistant.’) Accessing emails reads on gathering a set of text items posted to an online service (via ‘email platform’).

Regarding independent claims 1, 8, and 15, the applicant argues, “Chao therefore does not teach or suggest the aforementioned elements of claim 1 related to determining subsets of the text items that include a first language and a second language and determining text- based probability scores based on the number of text items including each language that are included in a set of text items posted to an online service that have been accessed by a user through use of the online service.” (Remarks: pg. 12) The Examiner respectfully disagrees.
Considering the prior art as a whole, Chao teaches the claimed text-based probability scores (par. 0017; ‘Further, the user profile of a user can optionally have one or more corresponding probabilities assigned to each of the candidate languages. The one or more probabilities for a language, for the user profile of the user, can be based on past usage of that language by the user for past interactions with an automated assistant and/or past interactions with other platforms (e.g., email platforms, messaging platforms, and/or search platforms).’; par. 0067; ‘However, if the user subsequently directs the automated assistant to compose a message for the contact in another language, a second confidence score, that is associated with the other language and a context of sending a message to the contact, can be increased above the first confidence score.’). This is also taught by Muralidharan (par. 0031; ‘In addition to determining the score (230) based on the language features identified (220) from the user's profile, the score may further be determined (230) based on other criteria, such as activity data for the user. Such activity data may include information on one or more languages used in articles previously accessed by the user, and may be retrieved from a database in communication with the system performing the functionality of the method 200.’). The score 230, which is based on articles accessed by the user, reads on determining text- based probability scores based on the number of text items including each language that are included in a set of text items posted to an online service that have been accessed by a user through use of the online service. 
Therefore, the arguments are not persuasive.


Claim Rejections - 35 USC § 103
Claim(s) 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Chao et al. (US 20190318735 A1) in view Muralidharan et al. (US 20170337263 A1).

Regarding claim 1, Chao teaches:
“gathering a set of text items associated with a first user, the set of text items including individual text items posted to an online service that have been accessed by the first user through use of the online service” (par. 0022; ‘For example, a computing device that includes an automated assistant interface can also host an email application that includes emails written in a particular language. The automated assistant can acknowledge the particular language (e.g., French) and confirm that the user would prefer to interact with the automated assistant using that particular language when operating the computing device, the application, and/or any other device or module that can be associated with the automated assistant.’ Accessing emails reads on gathering a set of text items posted to an online service (‘email platform’).; par. 0067; ‘For example, contextual data identified by a user profile can identify a contact with which the user communicates with through the automated assistant by employing the automated assistant to compose messages to be sent to the contact. Initially, a user profile can identify a particular language that has a first confidence score when composing messages. However, if the user subsequently directs the automated assistant to compose a message for the contact in another language, a second confidence score, that is associated with the other language and a context of sending a message to the 
“determining a first subset of text items from the set of text items that that include a first language” (par. 0079; ‘Application data 310 can be provided by the application 308 for use by the automated assistant 314 with permission from the user. In some implementations, the application data 310 can indicate languages that the user prefers to interact with when operating their computing device 306. As one non-limiting example, the application data 310 can indicate that the user 320 provided an input to the application 308 using a first language (e.g., English), and selected content that was provided in a second language (e.g., Swahili).’);
“determining a second subset of text items from the set of text items that that include a second language that is different than the first language” (par. 0079; ‘Application data 310 can be provided by the application 308 for use by the automated assistant 314 with permission from the user. In some implementations, the application data 310 can indicate languages that the user prefers to interact with when operating their computing device 306. As one non-limiting example, the application data 310 can indicate that the user 320 provided an input to the application 308 using a first language (e.g., English), and selected content that was provided in a second language (e.g., Swahili).’);
“determining, based on a number of text items included in the first subset of text items, a first text-based probability score for the first user, the first text-based probability score indicating a probability that the first user speaks the first language based on the set of text associated with the first user” (par. 0009; ‘Performing the speech recognition 
“determining, based on a number of text items included in the second subset of text items, a second text-based probability score for the first user, the second text-based probability score indicating a probability that the first user speaks the second language based on the set of text associated with the first user” (par. 0009; ‘Performing the speech recognition using the speech recognition model for a second of the two particular languages can result in corresponding second text, in the second language, and optionally a second measure that indicates a likelihood that the second text is representative of the given spoken utterance.’; par. 0017; ‘For example, the user profile of a user can include candidate languages based on past interactions of the user with the automated assistant (and/or other platforms) using those candidate languages. Further, the user profile of a user can optionally have one or more corresponding probabilities assigned to each of the candidate languages. The one or more probabilities for a language, for the user profile of the user, can be based on past usage 
“determining, based on the user profile data describing the first user, a first profile-based probability score for the first user, the first profile-based probability score indicating a probability that the first user speaks the first language based on user profile data describing the first user” (par. 0008; ‘As another particular example, two particular languages, of three or more candidate languages assigned to the user profile, can have corresponding assigned probability metrics, for one or more current contextual parameters, where the probability metrics each indicate at least a threshold likelihood of a corresponding one of the two particular languages being spoken by the given user.’; par. 0017; ‘For example, the user can provide an explicit natural language input such as, "My name is Chris and I speak English," in order to cause the automated assistant to set the English language in the user profile as a most probable language for the user to speak in when communicating with the automated assistant.’);
“determining, based on the user profile data describing the first user, a second profile-based probability score for the first user, the second profile-based probability score indicating a probability that the first user speaks the second language based on 
“determining a first aggregated probability score for the first user based on the first text-based probability score and the first profile-based probability score” (par. 0010; ‘In such an example, the second text can be selected in lieu of the first based on consideration of both the measures that indicate the likelihoods that the first and second texts are representative of the given spoken utterance, and the probability metrics for the first and second languages.’);
“determining a second aggregated probability score for the first user based on the second text-based probability score and the second profile-based probability score” (par. 0010; ‘In such an example, the second text can be selected in lieu of the first based on consideration of both the measures that indicate the likelihoods that the first and second texts are representative of the given spoken utterance, and the probability metrics for the first and second languages.’);
“determining that the first aggregated probability score is greater than the second aggregated probability score” (par. 0010; ‘For instance, a score for the first text can be 
“in response to determining that the first aggregated probability score is greater than the second aggregated probability score, assigning the first language as a primary language of the first user” (par. 0044; ‘The method can further include causing, based on the other first score and the second score, additional audio data to be processed according to a language selected from at least the first language and the second language.’).
However, Chao does not expressly teach:
“gathering a set of text items associated with a first user, the set of text items including individual text items posted to an online service by a set of other users of the online service that have been accessed by the first user through use of the online service”;
“gathering user profile data describing the first user from a user profile of the first user, the user profile of the first user being associated with an account of the online service.”
Muralidharan teaches:
“gathering a set of text items associated with a first user, the set of text items including individual text items posted to an online service by a set of other users of the online service (articles, job postings, news stories, status of a user’s friends in the social network) that have been accessed by the first user through use of the online service” (par. 0029; ‘In a heterogeneous feed on a social network, various items may be 
“gathering user profile data describing the first user from a user profile of the first user, the user profile of the first user being associated with an account of the online service” (par. 0027; ‘Any number and type of language features may be retrieved (210) and identified (220) by embodiments of the present disclosure, such as a country (or other geographical region) of origin of the user, a country (or other geographical region) of residence of the user, a language used in the profile of the user, a field of study for the user, an industry associated with the user, a skill of the user, a language used in an interface to the social network by the user (such as in the user's biography, emails and chats involving the user, etc.), as well as other features.’).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify Chao’s method of calculating probability metrics for 

Regarding claims 8 and 15, Chao teaches:
“gathering a set of text items associated with a first user, the set of text items including individual text items posted to an online service that have been accessed by the first user through use of the online service” (par. 0022; ‘For example, a computing device that includes an automated assistant interface can also host an email application that includes emails written in a particular language. The automated assistant can acknowledge the particular language (e.g., French) and confirm that the user would prefer to interact with the automated assistant using that particular language when operating the computing device, the application, and/or any other device or module that can be associated with the automated assistant.’ Accessing emails reads on gathering a set of text items posted to an online service (‘email platform’).; par. 0067; ‘For example, contextual data identified by a user profile can identify a contact with which the user communicates with through the automated assistant by employing the automated assistant to compose messages to be sent to the contact. Initially, a user profile can identify a particular language that has a first confidence score when composing messages. However, if the user subsequently directs the automated assistant to compose a message for the contact in another language, a second confidence score, that is associated with the other language and a context of sending a message to the contact, can be increased above the first confidence score.’ See also par. 0017 regarding emails, i.e., online service);
determining a first subset of text items from the set of text items that that include a first language” (par. 0079; ‘Application data 310 can be provided by the application 308 for use by the automated assistant 314 with permission from the user. In some implementations, the application data 310 can indicate languages that the user prefers to interact with when operating their computing device 306. As one non-limiting example, the application data 310 can indicate that the user 320 provided an input to the application 308 using a first language (e.g., English), and selected content that was provided in a second language (e.g., Swahili).’);
“determining a second subset of text items from the set of text items that that include a second language that is different than the first language” (par. 0079; ‘Application data 310 can be provided by the application 308 for use by the automated assistant 314 with permission from the user. In some implementations, the application data 310 can indicate languages that the user prefers to interact with when operating their computing device 306. As one non-limiting example, the application data 310 can indicate that the user 320 provided an input to the application 308 using a first language (e.g., English), and selected content that was provided in a second language (e.g., Swahili).’);
“determining, based on a number of text items included in the first subset of text items, a first text-based probability score for the first user, the first text-based probability score indicating a probability that the first user speaks the first language based on the set of text associated with the first user” (par. 0009; ‘Performing the speech recognition using the speech recognition model for a first of the two particular languages can result in corresponding first text, in the first language, and optionally a first measure that 
“determining, based on a number of text items included in the second subset of text items, a second text-based probability score for the first user, the second text-based probability score indicating a probability that the first user speaks the second language based on the set of text associated with the first user” (par. 0009; ‘Performing the speech recognition using the speech recognition model for a second of the two particular languages can result in corresponding second text, in the second language, and optionally a second measure that indicates a likelihood that the second text is representative of the given spoken utterance.’; par. 0017; ‘For example, the user profile of a user can include candidate languages based on past interactions of the user with the automated assistant (and/or other platforms) using those candidate languages. Further, the user profile of a user can optionally have one or more corresponding probabilities assigned to each of the candidate languages. The one or more probabilities for a language, for the user profile of the user, can be based on past usage of that language by the user for past interactions with an automated assistant and/or past interactions with other platforms (e.g., email platforms, messaging platforms, 
“determining, based on the user profile data describing the first user, a first profile-based probability score for the first user, the first profile-based probability score indicating a probability that the first user speaks the first language based on user profile data describing the first user” (par. 0008; ‘As another particular example, two particular languages, of three or more candidate languages assigned to the user profile, can have corresponding assigned probability metrics, for one or more current contextual parameters, where the probability metrics each indicate at least a threshold likelihood of a corresponding one of the two particular languages being spoken by the given user.’; par. 0017; ‘For example, the user can provide an explicit natural language input such as, "My name is Chris and I speak English," in order to cause the automated assistant to set the English language in the user profile as a most probable language for the user to speak in when communicating with the automated assistant.’);
“determining, based on the user profile data describing the first user, a second profile-based probability score for the first user, the second profile-based probability score indicating a probability that the first user speaks the second language based on the user profile data describing the first user” (par. 0008; ‘As another particular example, two particular languages, of three or more candidate languages assigned to the user 
“determining a first aggregated probability score for the first user based on the first text-based probability score and the first profile-based probability score” (par. 0010; ‘In such an example, the second text can be selected in lieu of the first based on consideration of both the measures that indicate the likelihoods that the first and second texts are representative of the given spoken utterance, and the probability metrics for the first and second languages.’);
“determining a second aggregated probability score for the first user based on the second text-based probability score and the second profile-based probability score” (par. 0010; ‘In such an example, the second text can be selected in lieu of the first based on consideration of both the measures that indicate the likelihoods that the first and second texts are representative of the given spoken utterance, and the probability metrics for the first and second languages.’);
“determining that the first aggregated probability score is greater than the second aggregated probability score” (par. 0010; ‘For instance, a score for the first text can be based on 70% and 65% (e.g., a score of 0.455 based on 0.7*0.65) and a score for the 
“in response to determining that the first aggregated probability score is greater than the second aggregated probability score, assigning the first language as a primary language of the first user” (par. 0044; ‘The method can further include causing, based on the other first score and the second score, additional audio data to be processed according to a language selected from at least the first language and the second language.’).
However, Chao does not expressly teach:
“gathering user profile data describing the first user from a user profile of the first user, the user profile of the first user being associated with an account of the online service.”
Muralidharan teaches:
“gathering user profile data describing the first user from a user profile of the first user, the user profile of the first user being associated with an account of the online service” (par. 0027; ‘Any number and type of language features may be retrieved (210) and identified (220) by embodiments of the present disclosure, such as a country (or other geographical region) of origin of the user, a country (or other geographical region) of residence of the user, a language used in the profile of the user, a field of study for the user, an industry associated with the user, a skill of the user, a language used in an interface to the social network by the user (such as in the user's biography, emails and chats involving the user, etc.), as well as other features.’).


Regarding claims 2 (dep. on claim 1), 9 (dep. on claim 8), and 16 (dep. on claim 15), the combination Chao in view of Muralidharan further teaches:
“after assigning the first language as the primary language of the first user, selecting a content item in the first language” (Chao: par. 0036; ‘Furthermore, causing the automated assistant to provide responsive content that is determined based on the processing of the subsequent portion using the selected speech recognition model can include: causing, based on selecting the first text in the first language, the automated assistant to provide responsive content that is determined based on the first text in the language.’); and
“causing the content item to be presented on a client device of the first user” (Chao: par. 0036; ‘Furthermore, causing the automated assistant to provide responsive content that is determined based on the processing of the subsequent portion using the selected speech recognition model can include: causing, based on selecting the first text in the first language, the automated assistant to provide responsive content that is determined based on the first text in the language.’).

Regarding claims 3 (dep. on claim 1), 10 (dep. on claim 8), and 17 (dep. on claim 15), the combination Chao in view of Muralidharan further teaches:

“causing the at least one recommended response to be presented on a client device of the first user” (Chao: par. 0036; ‘Furthermore, causing the automated assistant to provide responsive content that is determined based on the processing of the subsequent portion using the selected speech recognition model can include: causing, based on selecting the first text in the first language, the automated assistant to provide responsive content that is determined based on the first text in the language.’).

Regarding claims 4 (dep. on claim 1), 11 (dep. on claim 8), and 18 (dep. on claim 15), the combination Chao in view of Muralidharan further teaches:
“determining a third text-based probability score for the first user, the third text-based probability score indicating a probability that the first user speaks the first language and the second language based on the text associated with the first user” (Chao: par. 0104; ‘In some implementations, when two or more scores are the same or substantially similar, additional context can be considered in order to further distinguish the scores and select a suitable language model. For example, if the event is 
“determining a third profile-based probability score for the first user, the third profile-based probability score indicating a probability that the first user speaks the first language and the second language based on the user profile data of the first user” (Chao: par. 0104; ‘In some implementations, when two or more scores are the same or substantially similar, additional context can be considered in order to further distinguish the scores and select a suitable language model. For example, if the event is associated with contacts that the user has previously communicated with using a particular language, the user profile can identify one or more of the contacts in order to determine additional scores to consider. The additional scores can be combined with the previously considered scores, and a language model associated with the highest score can be selected for pre-emptively activating.’); and
“determining a third aggregated probability score for the first user based on the third text-based probability score and the third profile-based probability score” (Chao: par. 0104; ‘In some implementations, when two or more scores are the same or substantially similar, additional context can be considered in order to further distinguish the scores and select a suitable language model. For example, if the event is associated with contacts that the user has previously communicated with using a particular language, the user profile can identify one or more of the contacts in order to 

Regarding claims 5 (dep. on claim 4), 12 (dep. on claim 11), and 18 (dep. on claim 15), the combination Chao in view of Muralidharan further teaches:
“determining that the third aggregated probability score is greater than the first aggregated probability score” (Chao: par. 0104; ‘The additional scores can be combined with the previously considered scores, and a language model associated with the highest score can be selected for pre-emptively activating.’); and
“in response to determining that the third aggregated probability score is greater than the first aggregated probability score, assigning the second language as a secondary language of the first user” (Chao: par. 0104; ‘The additional scores can be combined with the previously considered scores, and a language model associated with the highest score can be selected for pre-emptively activating.’).

Regarding claims 6 (dep. on claim 1), 13 (dep. on claim 8), and 19 (dep. on claim 15), the combination Chao in view of Muralidharan further teaches:
“wherein the text associated with the first user includes text authored by the first user and text read by the first user” (Chao: par. 0006; ‘Some implementations described herein can utilize various techniques to select only a subset of languages to utilize in speech recognition of a given spoken utterance of a given user.’).

claims 7 (dep. on claim 1), 14 (dep. on claim 8), and 20 (dep. on claim 15), the combination Chao in view of Muralidharan further teaches:
“wherein the profile data of the first user includes one or more of a geographic location of a residence of the first user, a nationality of the first user, an educational history of the first user, an employment history of the first user, and languages that the first user speaks” (Chao: par. 0017; ‘Additionally or alternatively, one or more candidate languages assigned to a user profile for a user can be based on information that is associated with the user and accessible to the automated assistant such as, for example, emails, contact names, images that include text, location data, etc.’).

Conclusion
Other pertinent prior art are listed in the PTO-892.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK VILLENA whose telephone number is (571)270-3191. The examiner can normally be reached 10 am - 6pm EST Monday through Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richemond Dorvil can be reached on (571) 272-7602. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MARK . VILLENA
Examiner
Art Unit 2658



/MARK VILLENA/Examiner, Art Unit 2658